MILLER, Judge,
concurring:
I would not characterize the conduct of the squadron commander in this case as “unlawful command influence.” To me, “unlawful command influence” is a term of art, the usage of which should be confined to a description of those activities proscribed by U.C.M.J., Article 37, 10 U.S.C. § 837.
In this case, Lieutenant Colonel Nicola was neither the convening authority nor in the convening authority’s superior chain of command; none of the court members, all of whom were appointed by the convening authority, were in Lieutenant Colonel Nicola’s subordinate chain of command; and there is absolutely no indication that Lieutenant Colonel Nicola, either on a frolic of his own or on behalf of either the convening authority or someone in the convening authority’s superior chain of command, made any attempt whatsoever to coerce or influence any member of this court-martial in its collective action.
To the contrary, the evidence cited by the majority indicates that in an unrelated incident, sometime prior to this trial, Lieutenant Colonel Nicola had lectured certain members of his squadron, who were signatories to an unauthorized petition, against signing any future after-the-fact petitions questioning their commander’s decision to initiate administrative discharge proceedings against squadron members. During this lecture, Lieutenant Colonel Nicola pointed out that those individuals who signed this unauthorized petition could have presented their views much more effectively if they had presented them to Lieutenant Colonel Nicola, prior to his decision to initiate the discharge action in the first instance.
Unfortunately, although such a lecture was probably both a necessary and proper exercise of a squadron commander’s prerogative under those circumstances, its timing and rhetoric may, as indicated in the majority opinion, have interfered with the instant accused’s ability to obtain witnesses to testify on his behalf at the instant trial.
In essence, Lieutenant Colonel Nicola’s lecture, may have inadvertently had the effect of intimidating potential witnesses who could possibly have testified on the accused’s behalf.
*744Accordingly, perceiving a distinct possibility of patent prejudice, I concur in the majority’s decision to set aside the finding and sentence in this ease and in its order for a rehearing.